Citation Nr: 1741854	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The case was previously remanded for additional development in April 2015 and December 2016.  It is now once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at an April 2014 Travel Board hearing.  Thereafter, his case was remanded for further evidentiary development in April 2015 and December 2016.  On a VA Form 9 that was received by VA in March 2017, the Veteran requested the opportunity to testify at a videoconference hearing before the Board and reported that he was in the process of obtaining a private audiologist's opinion as to the nature of his hearing loss.  The Board finds that a remand is required to provide the Veteran with another hearing in light of the decision of the United States Court of Appeals for Veterans Claims in Cook v. Snyder, 28 Vet. App. 330 (2017), which held that a claimant who has previously testified at a Board hearing is not barred from requesting and receiving a hearing during a subsequent stage of appellate proceedings before the Board.  Because this appeal is at a subsequent stage of appellate proceedings than it was at time of the April 2014 Board hearing, and because new evidence has also been added to the record, remand is required to allow the requested videoconference hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2014); see also 38 C.F.R. § 20.700(a) (2016).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  He and his representative should be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




